          Case 1:19-cr-00351-VM Document 112
                                         110 Filed 10/29/20
                                                   10/27/20 Page 1 of 1




                                                                                                  10/29/2020




                                                                           October 27, 2020

VIA ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     United States of America v. Joe Medina Serrano
        19 Cr. 351 (VM)

Honorable Judge Marrero:

         I write to request that Your Honor order the United States Pretrial Services Office in the Southern
District of New York to release Mr. Joe Medina Serrano’s passport to Mr. Medina Serrano, or to a
representative from my office. As a sentenced defendant, Pretrial Services no longer will retain Mr.
Medina Serrano's passport. Pretrial Services has informed my office, however, that they can only release
Mr. Medina Serrano’s passport pursuant to a Court order. We thus respectfully request that the Court
order the release of his passport.

                                            Respectfully submitted,

                                            /s/
                                            Julia Gatto
                                            Assistant Federal Defender



                                            SO ORDERED:


                                         __________
                                         HONORABLE VICTOR MARRERO
                                         United States District Judge
